Walker, J.
This case was before the court at a former term, and was reversed and remanded, with plain directions as to the manner in which the damages should be estimated. The plaintiff undoubtedly entitled himself to a much larger amount of damages than the jury have given him. The case has been four times tried to a jury, with differing results. The verdict of the jury in the present case is for forty-eight dollars, and we may say, as was said by this court, the lowest estimate placed upon the wagon and harness by the witnesses is seventy-five dollars. (32 Texas, 535.) Public officers, such as sheriffs and constables, who overstep or abuse their powers, may be subjected to punitory damages. (Sedgwick, Measure of Damages, 4th ed., marginal, page 521.)
In all cases a party who is injured by the wrongful acts of public officers is entitled to actual damages ; but if the act be attended with malice, or done under aggravating circumstances and in violation of a plain right, the injured party may recover consequential and even punitory damages.
The judgment of the District Court, in refusing a new trial, was erroneous. The judgment is therefore reversed, and the cause remanded.
Reversed and remanded.